NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-30027

                Plaintiff-Appellee,             D.C. No. 3:13-cr-05369-RBL

 v.
                                                MEMORANDUM*
EMIEL A. KANDI,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                          Submitted December 17, 2018**

Before:      WALLACE, SILVERMAN, and McKEOWN, Circuit Judges.

      Emiel Kandi appeals pro se from the district court’s order denying his

motion to modify a condition of his supervised release under 18 U.S.C.

§ 3583(e)(2). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review de novo whether a district court had authority to modify a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
supervised release condition under section 3583(e), see United States v.

Bainbridge, 746 F.3d 943, 946 (9th Cir. 2014), but, overall, review of the denial of

such a motion is for abuse of discretion, see United States v. Emmett, 749 F.3d

817, 819 (9th Cir. 2014). We may affirm the “district court on any ground

supported by the record.” United States v. Mercado-Moreno, 869 F.3d 942, 953

(9th Cir. 2017) (internal quotations omitted).

      Kandi’s arguments in the motion are not cognizable in a section 3583(e)(2)

proceeding because they challenge the legality of a condition of supervised release.

See United States v. Gross, 307 F.3d 1043, 1044 (9th Cir. 2002); see also 18

U.S.C. § 3583(e) (listing the considerations for modifying conditions of supervised

release). The district court did not abuse its discretion by denying the motion

before it received Kandi’s reply because the reply only repeated the unavailing

illegality arguments raised in the motion. Thus, denying the motion before

receiving the reply did not affect Kandi’s substantial rights. See All. of Nonprofits

for Ins., Risk Retention Grp. v. Kipper, 712 F.3d 1316, 1327 (9th Cir. 2013).

      AFFIRMED.




                                          2                                     18-30027